Citation Nr: 1205634	
Decision Date: 02/15/12    Archive Date: 02/23/12	

DOCKET NO.  07-11 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a chronic acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and, if so, whether the reopened claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in San Diego that denied entitlement to service connection for a chronic acquired psychiatric disability, variously classified.

Based on the determination below, further action is indicated and the question of the Veteran's entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below.  That matter is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for a manic depressive personality disorder (also claimed as bipolar disorder and borderline personality), was denied by rating decision dated in September 2002.  It was held no psychiatric disorder was shown in service and that the evidence did not show current pathology was related to service.  The Veteran was notified of the determination by communication dated that same month.  A timely appeal did not ensue.

2.  Evidence received since the 2002 rating decision is not cumulative or redundant of the evidence of record, and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented, since the final September 2002 rating decision, to reopen a claim of entitlement to service connection for a chronic acquired psychiatric disability, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

New and Material Evidence

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered as the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal isn't filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

A review of the evidence of record reveals that by rating decision dated in September 2002, the RO denied service connection for a manic depressive personality disorder, claimed as bipolar and borderline personality.  The Veteran was notified of the determination by communication dated that same month.  The basis for the denial action was that the service treatment records did not show a diagnosis of or treatment related to a manic depressive personality disorder during active service.  Additionally, treatment records from the VA Medical Center in San Diego showed treatment relating to a bipolar disorder, but no chronic condition was shown by the service treatment records or the post service records as indicating a relationship between any current disorder and the Veteran's active service.

Evidence received since the 2002 decision includes VA outpatient treatment records, private treatment records, lay statements from the Veteran's mother and service comrades, and reports of VA psychiatric examinations of the Veteran in 1995 and 2002.

These records reveal varying psychiatric diagnoses, including PTSD.  

A medical opinion from a medical assistant at a private counseling facility in April 2011 refers to the Veteran having a bipolar disorder as well as PTSD.  The individual reported the Veteran's symptoms included isolation, self deprecation, mistrust, and anxiety and she indicated the Veteran had been involved in therapy to work on her "trauma issues from her military experiences."  The Board finds this nexus opinion is new and material as it relates to a previously unestablished entitlement to service connection--it supports the presence of a chronic acquired psychiatric disorder related to the Veteran's reported inservice stressors.  Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection for a chronic acquired psychiatric disorder.

Additionally, the credibility of the Veteran's statements with regard to the stressors must be presumed for the purpose of determining the newness and materiality of the evidence per Justus, 3 Vet. App. at 510.  The Veteran's statements are made more credible by supporting or corroborating information from service comrades and the Veteran's mother.  The recent evidentiary submissions, including the lay statements and the medical records, when viewed in the context of the prior denial, cure the evidentiary defects that previously existed.  Therefore, the application to reopen the claim for service connection for a chronic acquired psychiatric disorder is granted.


ORDER

The application to reopen a claim for service connection for a chronic acquired psychiatric disability, variously classified, is granted.  The appeal is allowed to this extent.



REMAND

In view of the favorable determination above, this case is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.

The record reflects that the denial action by the RO in 2002 was for "manic depressive personality disorder (also claimed as bipolar and borderline personality)."  More recent communications from the Veteran have referred to her having PTSD attributable to her experiences while on active service.  In view of Clemons v. Peake, 23 Vet. App. 1 (2009), a case in which the Court indicated that a claim for service connection for mental disability should encompass claims for service connection for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of her claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains as part of the claim, the Board has recharacterized the issue as stated on the title page.  The Board notes that Clemons also indicated that an appellant need not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms), his or her mental condition, whatever it is diagnosed as, has caused him or her.  As a result of the foregoing, the Board finds that an examination with a nexus opinion, including claims folder review, by a health care professional knowledgeable in psychiatry would be helpful.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, when examined in March 2002, appellant gave a history of 10 hospitalizations over 10 years.  Records on file include hospital summaries from May 1994, reported as the first psychiatric hospitalization, and March 1995.  It does not appear that records of subsequent hospitalizations have been requested.  Those records should be identified and obtained.  It has also been reported that she was getting Social Security (SSI) benefits.  Those records have not been requested or obtained.

Furthermore, service personnel records on file reveal that appellant received an Article 15 in August 1966.  The documents supporting that action are not on file.  Additionally, appellant has reported that an extensive Office of Special Investigations (OSI) investigation was conducted prior to her getting the Article 15 in August 1966.  The investigation was reportedly conducted at the Charleston Air Force Base.

Finally, the bases for the separation as set forth in the Codes on the DD 214 should be defined in an effort to determine the reasons for separation.

Accordingly, the case is REMANDED for the followings:

1.  The AMC/RO should contact the Air Force, or other appropriate authority/location and obtain the appellant's personnel records concerning the Article 15 that was administered.  Also the report of the OSI investigation that was conducted should be sought and obtained if possible.  The Discharge Codes set forth on the separation document should be reported and defined to assist in ascertaining the reason for the discharge.  All attempts in completing these tasks should be documented in the claims folder, to include negative responses.

2.  The AMC/RO should obtain records of all hospitalizations after March 1995.  Appellant's assistance in identifying and obtaining the records should be sought as needed.  All records associated with the SSI award should also be sought and obtained.  All attempts at obtaining records should be documented in the claims folder.  

3.  The RO should arrange for the Veteran to be examined by a psychiatrist or psychologist for the purpose of determining the Veteran's psychiatric status and providing an opinion as to the etiology of any currently diagnosed psychiatric disorder.  The examiner should review all pertinent medical records in the claims file and should indicate in the examination report that such review has been performed.  The purpose of the examination is to determine the nature and etiology of any current psychiatric disability, to include PTSD and whether any current psychiatric pathology is causally or etiologically related to the Veteran's service.  If PTSD is diagnosed, it should be stated whether it is related to any inservice stressor or stressors.  If the etiology cannot be medically determined without resort to conjecture, this should be so stated by the examiner.  The examiner is asked to apply the standard of whether it is at least as likely as not (that is, to at least a more than 50 percent degree of probability) that any claimed disorder is causally or etiologically related to the Veteran's service, or whether such causal or etiological relationship is unlikely (that is, less than a 50 percent probability) with the rationale for any conclusion set out in the report.  If any opinion and supporting rationale cannot be provided without processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the report and explain why this is so.

4.  After conducting any other development deemed appropriate, the issue of service connection for a chronic acquired psychiatric disability, however classified should be readjudicated.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity for response.  The records should then be returned to the Board for appellate review.

5.  The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of her case, and she should be notified that the consequences of failure to report for a VA examination without good cause or to provide any additional information may result in denial of her claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     ______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


